Case 2:19-cv-00529-WKW-SMD Document 1-2 Filed 07/24/19 Page 1 of 4




                   EXHIBIT B
Case 2:19-cv-00529-WKW-SMD Document 1-2 Filed 07/24/19 Page 2 of 4

                                   DOCUMENT 19
                                                                   ELECTRONICALLY FILED
                                                                       6/20/2019 1:38 PM
                                                                     03-CV-2019-901064.00
                                                                      CIRCUIT COURT OF
                                                               MONTGOMERY COUNTY,ALABAMA
                                                                   GINA J. ISHMAN,CLERK
  IN THE CIRCUIT COURT OF MONTGOMERY COUNTY,ALABAMA

LEDIC MANAGEMENT GROUP,)
LLC,                   )
                       )
    Plaintiff,         )
                       )
v.                     )                     Civil Action No.:
                       )
AHA-COLONIAL VILLAGE,  )
LLC,                   )
                       )
    Defendant.         )


                                  COMPLAINT

      COMES NOW,the Plaintiff, LEDIC MANAGEMENT GROUP,LLC,(LMG

or Plaintiff) and offers the following complaint against the Defendant:

                                      Parties

      1.     Plaintiff is a Tennessee Limited Liability Company with its principal

place of business in Montgomery County, Alabama.

      2.     Defendant is an Ohio Limited Liability Company.

                         COUNT I—Breach of Contract

      3.     In 2018, the parties entered into an agreement whereby the Defendant

agreed to pay LMG "all positive cash flow" generated from the Colonial Village

Apartments located in Cincinnati, Ohio (the "Agreement"). Payments were to be

made to Plaintiff's offices in Montgomery. A copy of the Agreement is attached as

Exhibit A.
Case 2:19-cv-00529-WKW-SMD Document 1-2 Filed 07/24/19 Page 3 of 4

                                     DOCUMENT 19




      4.       Since the Agreement was made, the Colonial Village Apartments have

generated positive cash flow. However,Defendant has not paid any of this positive

cash flow to LMG.

      5.       As a result of the breach ofthe Agreement,Plaintiffhas been damaged.

It has not received monies to which it is entitled.

      6.       On April 5, 2019, counsel for Plaintiff sent Defendant a letter

demanding payrnent for the amounts owed. A true and correct copy of the Demand

Letter is attached as Exhibit B. Defendant has failed to pay the amount owed.

      WHEREFORE,the above premises considered, Plaintiff demands judgment

against the Defendant in an amount in excess of the jurisdictional minimums of this

Court plus interest, costs, attorney's fees, and any such further relief to which it may

be entitled.

                          COUNT II—OPEN ACCOUNT

      7.       Defendant owes Plaintiff money on an open account for the positive

cash flows generated from the Colonial Village Apartments.

      8.       The account is immediately due and payable, but Defendants have

failed pay.

      WHEREFORE,the above premises considered, Plaintiff demands judgment

against the Defendant in an amount in excess of the jurisdictional minimums of this
Case 2:19-cv-00529-WKW-SMD Document 1-2 Filed 07/24/19 Page 4 of 4
                                     DOCUMENT 19




Court plus interest, costs, attorney's fees, and any such further relief to which it may

be entitled.



                                        s/J. Evans Bailev
                                        J. EVANS BAILEY(BAI062)
                                        Attorney for Plaintiff


OF COUNSEL:

RUSHTON,STAKELY,JOHNSTON &
  & GARRETT,P.A.
Post Office Box 270
Montgomery, AL 36101
(334)206-3114 Telephone
(334)481-0848 Facsimile
ebaileyArushtonstakely.com



      A iurv trial is not requested.


                                        s/J. Evans Bailey
                                        Of Counsel


SERVING DEFENDANT BY PRIVATE PROCESS SERVER AT:

AHA-Colonial Village LLC
c/o its member or managing agent
Affordable Housing America, Inc.
c/o Peter Wasserman
4770 S. Atlanta Road SE STE. 200
Atlanta, Georgia 30339
